Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2-22 are pending and are being examined in this application.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 3, 5-10, 12-17, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, and 13-15 of U.S. Patent No. 10,872,125. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:

Instant Application 17/097,895


US Pat. 10,872,125


2. A artificial intelligence system, comprising:

a processor; and a data store, storing a destination concept vector for each of a set of destinations and destination content for each of the set of destinations, wherein the destination content for each destination includes a set of images for the destination and each of the set of images is associated with an image concept vector; 

a non-transitory computer-readable medium comprising instructions for: receiving a request, the request including a current interaction entered by a user in an interface displayed at the user device; 

















determining a canonical concept based on the current interaction; 







determining a destination associated with the canonical concept; 
















determining content related to the canonical concept and the destination, including an image, where determining an image comprises: 

accessing the set of images associated with the destination; 

determining a score associated with the canonical concept for each of the set of images based on the image concept vector associated with each of the set of images; and 

selecting the image from the set of images based on the score associated with the canonical concept for each of the set of images; 

receiving the content related to the canonical concept and the destination from the destination data service; 





forming a response to the current iteration including the content related to the canonical concept, destination; and 

returning the response to the request wherein the response is adapted to be rendered at the user device in the interface displayed at the user device by presenting the content in the interface such that the content presented in the interface is synchronized with the canonical concept.


Claim 3

Claim 5

Claim 6

Claim 7

Claim 8

Claims 9, 10, 12-15

Claims 16, 17, 19-22


1. A artificial intelligence system, comprising: 

a processor; and a data store, storing a destination concept vector for each of a set of destinations and destination content for each of the set of destinations, wherein the destination content for each destination includes a set of images for the destination and each of the set of images is associated with an image concept vector; 

a non-transitory computer-readable medium comprising instructions for: receiving a request from a widget at a user device, the request including a current interaction entered by a user in an interface displayed at the user device; 



creating a working frame including one or more intents and one or more concepts expressed in the previous user interactions and included in the one or more previous frames associated with previous user interactions; 

sending a request to a natural language processing extraction service, wherein the request includes the current interaction; 

receiving a response from the natural language processing extraction service including a determined concept; 

evaluating the determined concept and the one or more concepts included in the previous frames to determine a canonical concept for the working frame; 

sending a request to a destination data service, the request including the canonical concept determined for the working frame, the destination data service determining a destination associated with the canonical concept by: 

determining a score for the canonical concept for each destination in the set of destinations, wherein determining a score for the canonical concept for the destination comprises accessing the destination concept vector associated with the destination to determine the score for the canonical concept for the destination and selecting the destination based on the score for the canonical concept for each destination in the set of destinations; 

determining content related to the canonical concept and the destination, including an image , where determining an image comprises:

accessing the set of images associated with the destination; 

determining a score associated with the canonical concept for each of the set of images based on the image concept vector associated with each of the set of images; and 

selecting the image from the set of images based on the score associated with the canonical concept for each of the set of images; 

receiving the content related to the canonical concept and the destination from the destination data service; 

applying a set of follow-up rules to the current interaction and the previous interaction to determine a follow-up interaction; 

forming a response to the widget including the content related to the canonical concept, destination and the follow-up interaction; and 

returning the response to the widget at the user device, to be rendered at the user device in the interface displayed at the user device by presenting the follow-up interaction and the content in the interface such that the content presented in the interface is synchronized with the canonical concept.

Claim 1

Claim 1

Claim 3

Claim 1

Claim 2

Claims 7-9

Claims 13-15



	
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kahn et al. (US Pub. 20150168150) discloses providing a recommendation comprising an image based on an intended travel user intent.
Qiu et al. (US Pub. 20160224593) discloses performing a keyword search for images based on a concept graph.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157